Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022. The requirement is made FINAL.

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 07/12/2022 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
The amendment filed on 06/14/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 02/14/2022. 
	
Drawings
The drawings were received on 06/14/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Ellis, attorney of record,  on 08/05/2022.
The application has been amended as follows:
Amendment to claims:
Claim 1: (Currently Amended) A frame assembly comprising:
a frame base including a plurality of integral side walls with first slots formed between adjacent side walls in corners of the frame base and a rear face of the frame base having an inner channel that is spaced inward from the plurality of side walls, each of the plurality of side walls having at least one locking opening formed therein; and
a rear panel including a plurality of side walls that are configured to be received within the plurality of side walls of the frame base, wherein second slots are formed between adjacent side walls of the rear panel, wherein along an external surface of each side wall of the rear panel there is at least one locking tab that is configured for reception within one corresponding locking opening of the frame base when the rear panel is inserted into the frame base so as to couple the rear panel to the frame base in a snap- fitting manner and permit a canvas substrate to be captured therebetween for holding the canvas substrate across a front face of the frame base;
wherein the inner channel is defined by a plurality of troughs that are spaced apart from one another and located along the plurality of integral side walls of the frame base, each end of each trough of the plurality of troughs being bordered by one locking opening.
Claim 15: (Currently Amended) A framed canvas article comprising:
a canvas substrate;
a frame base including a plurality of side walls with first slots formed between adjacent side walls in corners of the frame base and a rear face of the frame base having an inner channel that is spaced inward from the plurality of side walls and, each of the plurality of side walls having at least one locking opening formed therein; and
a rear panel including a plurality of side walls that are configured to be received within the plurality of side walls of the frame base, wherein second slots are formed between adjacent side walls of the rear panel and align with the first slots, wherein along an external surface of each side wall of the rear panel there is at least one locking tab that is configured for reception within one corresponding locking opening of the frame base when the rear panel is inserted into the frame base so as to couple the rear panel to the frame base; wherein the canvas substrate is disposed across a front face of the frame base and is folded over the frame base and tucked into the inner channel and is captured between the frame base and the rear panel when the rear panel is coupled to the frame base;
wherein a rear face of the rear panel includes corner openings in communication with the second slots and the framed canvas article further includes a plurality of corner caps that are inserted into the corner openings to couple the corner caps to the rear panel, with the corner caps covering pleated corners of the canvas substrate.
Claims 22-26: Canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Majkrzak (US 2523383 A), the closest prior art of record, teaches the basic structure for a frame assembly according to the instant application: a frame assembly having a frame base with a plurality of integral sides walls, first slots formed between adjacent side walls, a rear face with an inner channel, and at least one locking opening; a rear panel with a plurality of side walls, second slots formed between adjacent side walls, at least one locking tab. However, in regard to independent claim 1, Majkrzak fails to teach that the inner channel is defined by a plurality of troughs spaced apart from each other, located within the side walls of the frame base, and one locking opening bordering each of the plurality of troughs.
In regard to independent claim 15, Majkrzak fails to teach a canvas substrate, a rear face of the rear panel having corner openings in communication with the second slots, and a plurality of corner caps inserted into the corner openings to couple them to the rear panel and to also cover the pleated corners of the canvas substrate.
In regard to independent claim 21, Majkrzak fails to teach a canvas substrate; a center wall of the frame base; a plurality of arcuate shaped connectors spaces apart from each other and extending between the side walls and the center wall, where the inner channel is defined by the arcuate shaped connectors, the arcuate shaped connectors are formed between locking openings in the side walls, and the canvas substrate is received within the arcuate shaped connectors and are captured by interlocking the rear panel to the frame base.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching , suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight. Accordingly, the claimed invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631